                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                            MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                            Case No. 17-md-2785-DDC-TJJ


(This Document Applies to All Cases)


______________________________________

                                   MEMORANDUM AND ORDER

       I.       Background

       This court’s Deposition Guidelines couldn’t be clearer. They explicitly mandate that

counsel cooperate with one another. They also mandate that counsel treat deponents and

opposing counsel courteously. See Deposition Guidelines1 (§ 1, “Cooperation”). Likewise, the

Guidelines forbid long-winded objections that suggest answers or otherwise coach a witness. Id.

at § 5(a). These Guidelines aren’t aspirational, adopted to inspire the bar to aim higher and do

better—though one hopes they will. To the contrary, the Guidelines augment our local rules and

provide ground rules for an integral piece of the modern federal court lawsuit.

       Recently, the court learned that some counsel in this MDL proceeding have ignored the

Guidelines. During one of the periodic Status Conferences, counsel provided several excerpts

taken from an advance, rough draft of the transcript for defendant Heather Bresch’s deposition.

Ms. Bresch is Mylan’s Chief Executive Officer. This sneak-peek wasn’t flattering. Indeed, the




1
       Available at http://ksd.uscourts.gov/index.php/deposition-guidelines/.
conduct in the transcript excerpts concerned the court enough that it directed counsel to submit a

full and final transcript of Ms. Bresch’s deposition when available.

        Counsel complied, submitting a soft copy of Ms. Bresch’s transcript with a letter signed

by counsel for the Mylan line of defendants, the Pfizer defendants, and the putative Class

Plaintiffs. The court has read the entire transcript and it confirms the court’s preliminary

concerns. Here is an example why:

                3    Q. [CLASS COUNSEL] 2 You didn’t even register for
                4    classes in the summer or fall of 1998, did
                5    you?

                6  [MYLAN’S COUNSEL]: [W]e’re not
                7  going to turn this into an examination
                8 about the true [sic] or falsity of the
                9 underlying West Virginia University
                10 investigation.
                11      You’ve asked her the question
                12 whether she believes the report or
                13 not, she gave you her response, and
                14 I’m going to give you a short leash
                15 here because we’re not going to making
                16 this sideshow about her West Virginia
                17 executive MBA.


                18   QUESTIONS BY [CLASS COUNSEL]:
                19   Q. Go ahead, ma’am. He’s just --
                20   [MYLAN’S COUNSEL]: No, what he’s doing
                21   is he’s making a very legit --
                22   [CLASS COUNSEL]: Do not interrupt
                23   me . . . When I am talking, do not
                24   interrupt me. I did not interrupt
                25   you. I expect the same deference from

2
         The court applies the same forgiving method that Judge O’Hara used in Green v. Harbor Freight Tools
USA, Inc., No. 09-2380-JAR, 2010 WL 11435113, *2 n.11 (D. Kan. June 18, 2010). Namely, it “mercifully” will
allow counsel to “go nameless (at least in this order).” Id. For clarity’s sake, the excerpts quoted in this
Memorandum and Order refer to counsel for the putative class of plaintiffs in the consumer case as “CLASS
COUNSEL.” Likewise, the references to “MYLAN’S COUNSEL” refer to one of the attorneys defending Mylan in
that putative class case.



                                                     2
1    you.
2    [MYLAN’S COUNSEL]: Two things.
3    [CLASS COUNSEL]: Now, in that
4    regard, ma’am --
5    [MYLAN’S COUNSEL]: Hold on, let me
6    respond.
7 [CLASS COUNSEL]: -- if he instructs
8 you not to answer, obviously you honor
9 his instructions. Otherwise, if you
10 can’t keep track of my questions,
11 please ask me to repeat it.
12 If he’s just trying to talk, it
13 doesn’t mean anything to me, and I’ll
14 just look to you to give answers to
15 the questions, please.
16 So can you answer my question?

17   [MYLAN’S COUNSEL]: Let me give a
18   response before you answer the
19   question. So, first of all . . .
20   please don’t make
21   nonverbal cues to make fun of the way
22   that I’m objecting in the deposition.
23   I find that to be inappropriate under
24   this District’s deposition guidelines.
25   [CLASS COUNSEL]: I did not do any
1    such thing.

2    [MYLAN’S COUNSEL]: Well, you actually
3    did. You put your hand up in the air
4    and made a symbol as if I was -- as I
5    was talking and you didn’t appreciate
6    it.
7    Second, please don’t point at
8    me with your finger and tell me what
9    to do. I’m defending the witness --
10   [CLASS COUNSEL]: I did not.
11   [MYLAN’S COUNSEL]: You did point at
12   me. Maybe we should have had the
13   third camera. It would have shown you
14   pointing at me.
15   Anyway, let’s get back to this.

                                3
              16   Here’s the bottom line, this is a case
              17   about the EpiPen. It is not a case
              18   about her West Virginia eMBA. I told
              19   you, I’m going to give you a short
              20   leash --
              21   [CLASS COUNSEL]: If you want to
              22   make speeches for your client, let’s
              23   go off the record and you can go tell
              24   her everything you want to tell her
              25   and try to make yourself feel
              1    valuable.
              2    [MYLAN’S COUNSEL]: Right. So I can’t
              3    interrupt you but you can interrupt
              4    me?
              5    [CLASS COUNSEL]: Yeah.
              6    [MYLAN’S COUNSEL]: Is that the way
              7    this is going to work?
              8    [CLASS COUNSEL]: I’m not taking
              9    this time off my fours [sic] hours.
              10   [MYLAN’S COUNSEL]: Great, we’ll see
              11   about that. I’m giving you a short
              12   leash. It goes to credibility.
              13   You’ve asked your questions. Go
              14   ahead, answer this question again.
              15   We’re not spending 20 minutes on this
              16   issue.

Heather Bresch Dep. at 29–32 (deposition taken Oct. 9, 2018).

       This back-and-forth ended, but only when Sanofi’s counsel interjected and redirected the

combatants.

              17   [SANOFI’S COUNSEL]: I just want to
              18   make a very brief record that the
              19   Kansas rules that you’ve just cited,
              20   they are very clear, we’re supposed to
              21   be objecting to the form and nothing
              22   else. Let’s move along.

              23   [MYLAN’S COUNSEL]: Well, that’s
              24   actually not true. If it’s
              25   irrelevant, I have a right to object
                                                4
                1    to that objection {sic}. If it’s
                2    harassing the witness, I have a right
                3    to make that objection. I agree,
                4    let’s move on.
                5    You probably should repeat the
                6    question.

Id. at 32–33. Notably, Sanofi’s interjection halted counsel’s mindless bickering. See Green,

2010 WL 11435113, at *2 (“[C]ontrary to a deliberate rational, discussion about discovery

matters, counsel instead simply bickered like children”). But more substantively, it manifested a

general understanding among all counsel that the court’s Deposition Guidelines control this

proceeding’s depositions.

        The court can draw two conclusions from this deposition excerpt and, more broadly, from

the first half of Ms. Bresch’s deposition. First, counsel routinely violated Section 1 of the

Deposition Guidelines. Indeed, Judge O’Hara’s conclusion in Green applies equally here. “The

transcript . . . does not reflect favorably on counsel for either side. Both attorneys . . . clearly

violated the District of Kansas Deposition Guidelines.” Id. Second, counsel’s nonconforming

behavior wasn’t nonconforming because they didn’t know any better. More than once, counsel

referred to the Deposition Guidelines. E.g., Bresch Depo. at 30 (line 24).

        While counsel’s disregard for the courtesy plank in Section 1 of the Deposition

Guidelines is bad enough, the court finds other aspects of Ms. Bresch’s transcript more troubling

yet. Many times, Mylan’s counsel ignored the Guidelines’s provision forbidding verbose

objections designed to coach the witness. Here’s an example:

                9 Q. [BY CLASS COUNSEL]: Ma’am, I’m just reading what
                10 y’all filed with the government. Y’all filed
                11 with the government a summary compensation
                12 table that the law requires you to file,
                13 which supposedly, according to y’all, sets
                14 forth the cash and noncash compensation paid
                15 to or earned by the nonexempt officers.



                                                     5
               16   Didn’t y’all file this?

               17   [MYLAN’S COUNSEL]: So that’s a speech,
               18   not a question. But I’ll just make my
               19   objection that you’re actually not
               20   reading the whole table because the
               21   whole table has about five or six
               22   footnotes below it that you’ve
               23   ignored.
               24   You can answer it, if you can,
               25   Ms. Bresch.

Bresch Dep. at 52. The witness’s answer began where her counsel’s suggestive objection had

ended, i.e., “A: Yeah, what I was going to say is that the whole table does refer to a lot of

clarifications about what the numbers represent.” Id. at 53.

       The court wouldn’t tolerate a speaking objection like this one during a trial. And the

Federal Rules of Civil Procedure make it equally impermissible during a deposition. See AKH

Co., Inc. v. Universal Underwriters Ins. Co., No. 13-2003-JAR-KGG, 2016 WL 141629, at *3

(D. Kan. Jan. 12, 2016) (quoting Rule 30(c)(2)’s requirement that an “objection must be stated

concisely in a nonargumentative and nonsuggestive manner”); Cincinnati Ins. Co. v. Serrano,

No. 11-2075-JAR, 2012 WL 28071, at *5 (D. Kan. Jan. 5, 2012) (“Instructions to a witness that

they may answer a question ‘if they know’ or ‘if they understand the question’ are raw,

unmitigated coaching, and are never appropriate.” (emphasis in original)). Our Deposition

Guidelines sharpen the point. Section 5(a) of the Guidelines provides:

               (a) Objections. Objections shall be concise and shall not suggest
                   answers to or otherwise coach the deponent. Argumentative
                   interruptions will not be permitted. The only objections that
                   should be asserted are those involving privilege or work product
                   protection or some matter that maybe remedied if presented at
                   the time, such as an objection to the form of the question or the
                   responsiveness of the answer. Other objections shall be avoided
                   unless the deposition is being taken for the express purpose of
                   preserving testimony.
Id.

                                                 6
       II.     What to do?

       Now that it has notice of counsel’s departure from the Federal Rules and the Deposition

Guidelines, the question becomes, “What should the court do about it?” Looking the other way

isn’t an option. Long ago, our court established its commitment to enforce the Guidelines,

imposing significant sanctions against those who violate them. For example, in Ash Grove

Cement Co. v. Wausau Insurance Co., Judge Rushfelt sanctioned defense counsel $500 for

repeatedly violating the Guidelines. No. 05-2339-JWL-GLR, 2007 WL 689576, at *6 (D. Kan.

Mar. 1, 2007). More recently, Judge Gale imposed substantive sanctions in AKH Company, Inc.

In that case, the court permitted defendant to redepose two of plaintiff’s witnesses after

plaintiff’s counsel had impeded their depositions with nonconforming conduct. Judge Gale also

required the violating attorney—plaintiff’s counsel—to reimburse defendant one-half the court

reporters’ cost for the two depositions and pay defendant one-half its attorney’s fees incurred

during the depositions. And Judge Gale awarded prospective relief: He required plaintiff’s local

counsel to attend all future depositions where the offending attorney—a lawyer admitted pro hac

vice—planned to participate. 2016 WL 141629 at *4.

       But to be fair, the court has imposed sanctions under the Guidelines only when asked to

do so by one of the parties. And no one has filed a motion here. Indeed, most of the parties have

asked the court to do nothing. When they submitted Ms. Bresch’s deposition transcript, counsel

provided a letter signed by all counsel except those representing Sanofi. It emphasizes—at some

length—that no one is asking for sanctions.

               After Your Honors’ comments at the status conference, counsel in
               the class cases conferred extensively regarding the Bresch
               deposition, certain other discovery matters, and how best to respond
               to the Court’s request. As a result of those discussions, we believe
               it is important to provide the transcript requested by the Court in a

                                                 7
               joint submission, made in the spirit of working cooperatively and
               collaboratively and in accordance with the practice guidelines of this
               District. We take to heart the Court’s directive for the parties to
               resolve disputes where possible and to act with courtesy and
               professionalism at all times.
               As the Court appreciates from the monthly status conferences and
               the docket, this is an important case to all involved. The parties and
               attorneys have devoted significant resources and efforts to meet the
               Court’s Scheduling Order, to conduct the necessary discovery and
               satisfy their discovery obligations, and to abide by the applicable
               Rules and the Court’s guidelines. There have been nearly 75
               depositions in this case, and the parties have been civil and
               professional in their dealings with one another across matters,
               deponents, and cases. We are confident that will continue.
               The Parties’ discussions after the status conference are reflective of
               these efforts. We wish to make clear to the Court that the parties
               have agreed that no party will be seeking any relief relating to Ms.
               Bresch’s deposition. Notably, there were nine attorneys with nearly
               200 years of attorney experience at the deposition, with others
               following on live stream. The deposition concluded within the
               allotted time, and no one at any time during the deposition suggested
               calling the Court regarding any conduct or issues. At the end of the
               deposition, counsel were cordial with each other and all shook
               hands. Going forward, the parties are committed to continued
               adherence to the applicable rules and guidelines, and will redouble
               their efforts in that regard.
               The discussions resulting from the Court’s comments at the last
               status conference also spurred the Parties in the class cases to
               explore other discovery disputes to see if we could resolve those
               disputes in a cooperative fashion. As a result, Class Plaintiffs and
               Mylan have resolved their differences on two issues: Mylan and
               Pfizer will withdraw their motion to compel further discovery from
               named plaintiff Local 282 (ECF No. 976), and Class Plaintiffs will
               withdraw their motion for relief related to certain third-party
               document productions (ECF No. 1082), in exchange for various
               commitments from both sides.
Letter from Counsel dated October 23, 2018.

       Reluctantly, the court has decided to forego a sanctions order but not because the parties

have asked for that result. Instead, the court will forego a sanctions order because the letter from

counsel reports that counsel, as a group, have mended their ways and redoubled their efforts,


                                                 8
going forward, to resolve discovery problems peaceably. Still, the court has decided to issue this

Order in the hope that it will reinforce the resolve of all participants in this MDL.

       The court is serious about the principles embedded in the Deposition Guidelines, and it

expects counsel to adhere to them assiduously in every case. Counsel’s letter to the court

identified the very reason why: “[T]his is an important case to all involved.” The important

rights at stake here deserve procedures that are rule-based and capable of promoting evidence-

based factfinding. This case will not be controlled by the lawyer who blusters the loudest or

longest.

       One final thought is in order. The court is not naïve. High-stakes cases pitting

sophisticated lawyers against one another may produce an occasional dust-up. But any

deviations should be the rare exception, not the rule. The second half of Ms. Bresch’s deposition

proves that the court’s expectations aren’t unrealistic ones. In that portion of the deposition, the

transcript shows general compliance with the Federal Rules and the court’s Deposition

Guidelines. Time after time, counsel preserved objections appropriately. See, e.g., Heather

Bresch Dep. at 241:4–5 (“Objection. Foundation.”), 242:12–13 (“Objection. Form.

Compound.”), 249:17 (“Objection. Form.”), 250:14, 251:9–10, 254:8, 255:19, 257:9, & 258:24–

25. And when a lawyer arguably deviated from the rules or the Guidelines, counsel resolved

their differences quickly and courteously. See id. at 284–85.

       Hoping to reinforce their resolve, the court orders all counsel who participate in

depositions to read—or reread—the Deposition Guidelines. Also, the court orders counsel to

follow them.

       IT IS SO ORDERED.




                                                  9
Dated this 14th day of December, 2018, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree
                                         Daniel D. Crabtree
                                         United States District Court




                                    10
